DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, “the locking pin” lacks antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rounds (5,461,753).
As to claim 1, Rounds shows a wheel assembly comprising at least one wheel (36) rotatably mounted a wheel axle (visible in fig. 1) and rotatable about a wheel axis (horizontal axis of the wheel axle) to traverse a surface in use, an annular frame configured to directly supporting the wheel axle to rotate about the wheel axis (annular frame 18 directly supporting the wheel axle via integral legs 32, 34),  the annular frame being rotatable relative to the recreation vehicle (rotatable relative to any supported object) about a rotating axis (vertical, swivel axis of king pin 28) to allow the wheel to travel in a plurality of traverse directions, the wheel axis and the rotating axis are perpendicular to each other (horizontal wheel axis and vertical swivel axis); and a locking arrangement (70) movable between an unlocked condition in which the wheel is rotatable about the rotating axis and a locked condition in which the wheel is rotation about the wheel axis and locked to restrict rotation of the wheel about the rotating axis to move in a predetermined direction of travel relative to the recreational vehicle body (col. 4, lines 13-42).  Note that any structure drawn to a recreational vehicle is not 
As to claim 4, the wheel assembly includes a bearing for supporting rotational movement of the annular frame about the rotating axis, the bearing including a plurality of races, the races being rotatable relative to each other about the rotating axis (ball bearing set 46 in upper race 26 and lower race 42).
As to claim 5, the bearing includes a fixed race (26) to be fixed to the recreational vehicle body; and a rotating race (42, in plate 18) coupled to the axle to rotate with the axle.
As to claim 6, the frame includes a lip (68) for supporting the bearing in use.
As to claim 7, the frame is lockable by way of the locking arrangement (fig. 2).
As to claims 8 and 9, the locking arrangement includes a locking pin (84), which is slidably moveable.
As to claim 10, the wheel assembly includes a truck (14).
As to claim 11, the locking pin is received into the truck (fig. 3). 
As to claim 12, the locking arrangement is biased by a biasing arrangement (col. 4, lines 27-34).
As to claim 13, the locking pin includes a manually manipulable handle (88).

As to claim 15, the locking pin is biased to the extended positon (col. 4, lines 27-34).
As to claim 16, in the extended position (fig. 2) the locking pin is receivable into a receiving formation (44) of the frame to thereby lock rotating movement of the frame about the rotating axis.
As to claim 17, the receiving formation is one or more recesses (44).
As to claim 18, the bearing is at least partially mounted to a housing (50).
As to claim 19, the housing is attached to the truck by way of a support member (56) attached between the truck and the housing.
As to claim 20, the claim is given no patentable weight since the recreational vehicle is not a positive limitation.
Response to Arguments
6.	Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.  Applicant’s primary argument is based on that Rounds ‘753 does not show “an annular frame configured for directly supporting the wheel axle to rotate about the wheel axis”.  Examiner disagrees.  As clearly shown and stated in the reference, the frame (18) is annular in shape (circular, see figs. 1 as claimed.
 Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
See attached PTO-892.
Examples of the cited references:
3,771,811 (Bueno) shows a wheel of a coaster having a locking arrangement to restrict swiveling of the wheel axle.
US 8,226,096 B2 (Reyes, Jr.) shows a skateboard having a wheel assembly to provide universal rotational movement relative to the platform.
5,412,838 (Yang) shows a caster wheel rotatable about a wheel axle and rotatable about a vertical axis. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
July 26, 2021